Citation Nr: 0908107	
Decision Date: 03/05/09    Archive Date: 03/12/09

DOCKET NO.  06-26 361	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Whether the RO committed clear and unmistakable error 
(CUE) in a February 1958 rating decision, denying service 
connection for a back disability.

2.  Entitlement to an earlier effective date, prior to April 
3, 2002, for the grant of service connection for 
thoracolumbar rotoscoliosis.

3.  Entitlement to an increased rating for thoracolumbar 
rotoscoliosis currently evaluated as 40 percent disabling. 


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Jennifer Margulies, Associate Counsel


INTRODUCTION

The Veteran served on active duty February 1956 to December 
1957.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from August 2004 (effective date), August 2005 
(increased rating) and October 2006 (CUE) rating decisions of 
the Oakland, California, Department of Veterans Affairs (VA) 
Regional Office (RO).

The Veteran's claim for service connection for a back 
disability was originally denied in a February 1958 rating 
decision.  The Veteran filed a claim for CUE in August 2005 
and the RO adjudicated the Veteran's claim for CUE in October 
2006.  The Board has parceled out the Veteran's claim for CUE 
and earlier effective date into separate claims to ensure 
that all of his contentions are adequately addressed. 


FINDINGS OF FACT

1.  The RO received the Veteran's initial claim for service 
connection for a back disorder in January 1958; the claim was 
denied in a February 1958 rating decision that became final.

2. The rating decision dated in February 1958 was consistent 
with the evidence of record at the time and represented a 
correct application of the law as in effect at that time.

3.  The RO received a new claim for service connection for a 
back disability on April 3, 2002; in an August 2004 rating 
decision the RO reopened the claim and granted service 
connection for thoracolumbar rotoscoliosis, effective as of 
April 3, 2002.  

4.  There is no medical evidence of unfavorable ankylosis of 
the entire thoracolumbar spine or of incapacitating episodes.

5.  Throughout the rating period on appeal, radiculopathy of 
the lower extremities is manifested by pain and neurological 
findings showing an absence of deep tendon jerks, and is 
productive of no more than mild, incomplete paralysis.


CONCLUSIONS OF LAW

1.  The February 1958 rating decision does not contain CUE.  
38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.63 (1956); 
3.104, 3.105 (2008).

2.  The criteria for an earlier effective date prior to April 
3, 2002, for the grant of service connection for 
thoracolumbar rotoscoliosis have not been met.  38 U.S.C.A. 
§§ 5103, 5103A, 5107, 5110 (West 2002); 38 C.F.R. §§ 3.155, 
3.159, 3.400 (2008).

3.  The criteria for an evaluation in excess of 40 percent 
for thoracolumbar rotoscoliosis have not been met.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. § 
4.71a, Diagnostic Code (DC) 5237 (2008).

4.  Throughout the rating period on appeal, the criteria for 
initial 10 percent ratings, but no more, for radiculopathy of 
the lower extremities have been met.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 
4.3, 4.7, 4.14, 4.124a, Diagnostic Code 8520 (2008).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  CUE

Pertinent Law and Regulations

Under 38 C.F.R. § 3.105(a), a prior final decision of the VA 
can be reversed or amended where evidence establishes "clear 
and unmistakable error" (CUE).  For CUE to exist:

(1) "[e]ither the correct facts, as they were known at that 
time, were not before the adjudicator (i.e., more than a 
simple disagreement as to how the facts were weighed or 
evaluated), or the statutory or regulatory provisions extant 
at the time were incorrectly applied," (2) the error must be 
"undebatable" and of the sort "which, had it not been made, 
would have manifestly changed the outcome at the time it was 
made," and (3) a determination that there was CUE must be 
based on the record and law that existed at the time of the 
prior adjudication in question. See Damrel v. Brown, 6 Vet. 
App. 242, 245 (1994) (quoting Russell v. Principi, 3 Vet. 
App. 310, 313-14 (1992)).  

The United States Court of Appeals for Veterans Claims 
(Court) has consistently stressed the rigorous nature of the 
concept of CUE.  "Clear and unmistakable error is an 
administrative failure to apply the correct statutory and 
regulatory provisions to the correct and relevant facts: it 
is not mere misinterpretation of facts."  Oppenheimer v. 
Derwinski, 1 Vet. App. 370, 372 (1991).  To constitute CUE, 
errors must be "undebatable, so that it can be said that 
reasonable minds could only conclude that the original 
decision was fatally flawed at the time it was made." 
Russell, 3 Vet. App. at 313.  "It must always be remembered 
that CUE is a very specific and rare kind of 'error.'" Fugo 
v. Brown, 6 Vet. App. 40, 43 (1993).  A simple disagreement 
with how the RO evaluated the facts is not sufficient to 
raise a valid claim of CUE. Luallen v. Brown, 8 Vet. App.92, 
95 (1995).


Analysis 

The Veteran's initial claim for service connection for a back 
disability was adjudicated in February 1958.  The medical 
evidence of record at the time of the RO decision included 
only the Veteran's service treatment records.  The Veteran's 
entrance examination, dated in January 1956, showed that the 
Veteran's spine was normal.  A treatment record dated in 
December 1956 showed that the Veteran had deformity of the 
vertebrae and pelvis. The examiner reported that prior to the 
Veteran's entrance into service in 1956 his back was 
asymptomatic.  In April 1956, the Veteran reported back pain 
when he carried a machine gun.  The treatment records showed 
complaints of back pain, and an October 1957 separation 
examination showed that the Veteran had deformity of the 
vertebrae and pelvis.  

In February 1958, the claim for service connection was denied 
on the basis that the spinal condition shown during service 
was a constitutional or developmental abnormality that was 
not a disability under the law, identified as scoliosis of 
the spine with deformity of vertebrae and pelvis.  The 
February 1958 notification letter to the Veteran explained 
the basis for the denial.  

A determination that there is CUE must be based on the record 
and law that existed at the time of the prior adjudication in 
question.  Damrel v. Brown, 6 Vet. App. 242, 245 (1994), 
quoting Russell, supra, at 313-14.  The law in effect at the 
time was 38 C.F.R. § 3.63(f)(1956) in which "mere congenital 
or developmental defects...are not diseases or injuries in the 
meaning of applicable legislation."  Consequently, it 
appears that the rating board at the time identified the 
medical nature of the disorder and applied the applicable 
law.  

The Veteran argues that the 1958 rating decision failed to 
consider aggravation of the pre-existing condition and that 
the evidence that later granted service connection is the 
same evidence as that in 1958.  Initially, the Board notes 
that silence in a final RO decision made before February 1990 
cannot be taken as showing a failure to consider evidence of 
record.  Eddy v. Brown, 9 Vet. App. 52, 58 (1996).  That is, 
there were different standards during that time period as to 
how much explanation was provided as part of the rating 
decision.  Clearly, the RO was aware of the provisions of 
38 C.F.R. § 3.63 since the language from that regulation was 
utilized in rendering the determination, and significantly, 
that regulation also includes provisions on aggravation.  
(Service connection connotes many factors but basically it 
means that the facts, shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service in the Armed Forces, or if 
preexisting such service, was aggravated therein. 38 C.F.R. § 
3.63(a) (1956)).  As to the contention that the evidence was 
the "same" in 1958 and in the August 2004 rating decision, 
that is clearly not the case.  Certainly, the service 
treatment records were available at the time of both rating 
decisions, but the 2004 rating decision also included a 
competent medical opinion that demonstrated both current 
disability and a nexus to service.  That new opinion in July 
2004 again recognized that the spinal condition "clearly 
existed prior to entering the military," but the examiner 
then proceeded to discuss current findings and formulate an 
opinion.  

In 1958, there was no medical evidence documenting current 
disability nor was there a medical nexus opinion that linked 
current back disability to service.  Under 38 C.F.R. 
§ 3.63(i)(1956), aggravation of a disability noted prior to 
service or shown by clear and unmistakable evidence, 
including medical facts and principles, to have had inception 
prior to enlistment may not be conceded where the disability 
underwent no increase in severity during service on the basis 
of all the evidence of record pertaining to the 
manifestations of such disability prior to, during and 
subsequent to service...Recurrences, acute episodes, 
symptomatic fluctuations, descriptive variations, and 
diagnostic evaluations of preservice injury or disease during 
service or at the time of discharge are not to be construed 
as establishing increase of disability in the absence of 
sudden pathological development or advancement of the basic 
chronic pathology during active service such as to establish 
increase of pre-existing disability during service.  To the 
extent that the Veteran disagrees with how VA weighed the 
evidence of record at the time and applied the law to the 
facts of the case, mere disagreement with the weighing of 
medical evidence does not amount to CUE.  See Russell, 3. 
Vet. App. at 313-14.  The Board finds that there was no CUE 
because there was a plausible basis in the record for the 
prior denial of service connection in the February 1958 
rating decision.  That is, there is no error shown that is 
not an undebatable one in regard to whether service 
connection was warranted at the time.  As such, the appeal 
must be denied.  See Damrel v. Brown, 6 Vet. App. 242 (1994); 
see Russell v. Principi, 3 Vet. App. 310 (1992)(the error 
must be undebatable and of the sort which, had it not been 
made, would have manifestly changed the outcome at the time 
it was made).  

A January 1958 VA Form VB 8-564e, Deferred or Confirmed and 
Continued Claim Rating Sheet indicates that it was determined 
that no VA examination was in order.  Even if the Veteran is 
arguing that this was a failure in the duty to assist, a 
failure in the duty to assist cannot give rise to CUE; nor 
does it result in grave procedural error so as to vitiate the 
finality of a prior, final decision.  Cook v. Principi, 318 
F.3d 1334 (Fed. Cir. 2002).

For the foregoing reasons, the Board finds that the February 
1958 decision to deny the appeal for service connection for a 
spinal condition was not clearly and unmistakably erroneous.  

II.  Earlier Effective Date

Pertinent Law and Regulations

Unless specifically provided otherwise in this chapter, the 
effective date of an award based on an original claim, a 
claim reopened after final adjudication, or a claim of an 
increase, of compensation, dependency and indemnity 
compensation, or pension, shall be fixed in accordance with 
the facts found, but shall not be earlier than the date of 
application therefore.  38 U.S.C.A. § 5110(a) (West 2002).

An exception to this provision appears to be § 5110 (b) (1), 
which states that the day following discharge from active 
service will be the effective date if the application is 
received within a year of the date of discharge or release 
from active service.  Another exception is set forth at § 
5110 (g), which states that where compensation is awarded 
pursuant to any Act or administrative issue, the effective 
date shall be fixed in accordance with facts found, but shall 
not be earlier than the effective date of the Act or 
administrative issue.

While VA regulations carry out the intent of the statutes set 
forth above, the VA regulations do not mention a compensation 
award pursuant to any Act or administrative issue.  Rather, 
VA regulations state that unless provided for elsewhere, the 
effective date for service connection is the date of receipt 
of claim or date entitlement arose, whichever is later.  38 
C.F.R. §§ 3.400, 3.400 (a) (2).  If new and material evidence 
is received after final disallowance, the effective date is 
the date of new claim or date entitlement arose, whichever is 
later.  See 38 C.F.R. § 3.400(q)(2); see also 38 C.F.R. § 
3.400(r) (reopened claims).

Analysis 

The RO assigned April 3, 2002, as the effective date for 
service connection for thoracolumbar rotoscoliosis.  The 
Veteran seeks January 1958, as the effective date as that was 
the date of his initial claim for compensation.  

The Veteran's claim was initially adjudicated in a February 
1958 rating decision, which denied entitlement to service 
connection for a back disability.  As discussed above, there 
was no CUE in this decision and as the Veteran did not timely 
appeal this decision, the decision became final.  In a claim 
received by the VA on April 3, 2002, the Veteran requested 
that his claim of entitlement to service connection be re-
evaluated.  The claim was readjudicated in an August 2004 
rating decision and the RO granted service connection for 
thoracolumbar rotoscoliosis effective April 3, 2002, the date 
the VA received the Veteran's re-opened claim of service 
connection.  The RO's decision was based on an examination 
provided to the Veteran in July 2004.  In this regard, the 
Board notes that compensation based on new evidence shall 
commence no earlier than the date of filing the new claim.  
See 38 C.F.R. § 3.158, 3.400(q).  

Subsequent to the final February 1958 rating decision, the 
Board can find no evidence of a formal or informal claim for 
service connection for a back disability prior to April 3, 
2002.  Thus, the Board finds that entitlement to an effective 
date earlier than April 3, 2002 for service connection for 
thoracolumbar rotoscoliosis is not warranted.

As the preponderance of the evidence is against the claim, 
the benefit of the doubt doctrine is not applicable and the 
claim of entitlement to an effective date earlier than April 
3, 2002 for service connection for thoracolumbar 
rotoscoliosis must be denied.  See 38 U.S.C.A. § 5107(b); 
Ortiz v. Principi, 274 F.3d 1361, 1364, 1365 (Fed. Cir. 2001) 
(holding that "the benefit of the doubt rule is inapplicable 
when the preponderance of the evidence is found to be against 
the claimant"); Gilbert v. Derwinski, 1 Vet. App. 49, 56 
(1990).

III.  Increased Rating

Pertinent Law and Regulations 

Disability evaluations are determined by comparing present 
symptomatology with the criteria set forth in VA's Schedule 
for Rating Disabilities, which is based on average impairment 
in earning capacity.  See 38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R. Part 4 (2008).  When a question arises as to which of 
two ratings apply under a particular diagnostic code, the 
higher evaluation is assigned if the disability more closely 
approximates the criteria for the higher rating; otherwise, 
the lower rating will be assigned.  38 C.F.R. § 4.7.  After 
careful consideration of the evidence, any reasonable doubt 
remaining is resolved in favor of the Veteran. 38 C.F.R. § 
4.3.

VA regulations also require that disability evaluations be 
based upon the most complete evaluation of the condition that 
can be feasibly constructed with interpretation of 
examination reports, in light of the whole history, so as to 
reflect all elements of disability.  The medical as well as 
industrial history is to be considered, and a full 
description of the effects of the disability upon ordinary 
activity is also required.  38 C.F.R. §§ 4.1, 4.2, 4.10.

The Veteran's thoracolumbar rotoscoliosis has been rated 
under The General Rating Formula for Diseases and Injuries of 
the Spine.  A 40 percent rating requires forward flexion of 
the thoracolumbar spine 30 degrees or less, or favorable 
ankylosis of the entire thoracolumbar spine.  A 50 percent 
rating requires unfavorable ankylosis of the entire 
thoracolumbar spine.  38 C.F.R. § 4.71a, DC 5237.  Note (1): 
Evaluate any associated objective neurologic abnormalities, 
including, but not limited to, bowel or bladder impairment, 
separately, under an appropriate diagnostic code.  Note (2): 
(See also Plate V) For VA compensation purposes, normal 
forward flexion of the cervical spine is zero to 45 degrees, 
extension is zero to 45 degrees, left and right lateral 
flexion is zero to 45 degrees, and left and right lateral 
rotation is zero to 80 degrees. Normal forward flexion of the 
thoracolumbar spine is zero to 90 degrees, extension is zero 
to 30 degrees, left and right lateral flexion is zero to 30 
degrees, and left and right lateral rotation is zero to 30 
degrees. The combined range of motion refers to the sum of 
the range of forward flexion, extension, left and right 
lateral flexion, and left and right rotation. The normal 
combined range of motion of the cervical spine is 340 degrees 
and of the thoracolumbar spine is 240 degrees. The normal 
ranges of motion for each component of spinal motion provided 
in this note are the maximum that can be used for calculation 
of the combined range of motion.

Note (3): In exceptional cases, an examiner may state that 
because of age, body habitus, neurologic disease, or other 
factors not the result of disease or injury of the spine, the 
range of motion of the spine in a particular individual 
should be considered normal for that individual, even though 
it does not conform to the normal range of motion stated in 
Note (2). Provided that the examiner supplies an explanation, 
the examiner's assessment that the range of motion is normal 
for that individual will be accepted.

Note (4): Round each range of motion measurement to the 
nearest five degrees.

Note (5): For VA compensation purposes, unfavorable ankylosis 
is a condition in which the entire cervical spine, the entire 
thoracolumbar spine, or the entire spine is fixed in flexion 
or extension, and the ankylosis results in one or more of the 
following: difficulty walking because of a limited line of 
vision; restricted opening of the mouth and chewing; 
breathing limited to diaphragmatic respiration; 
gastrointestinal symptoms due to pressure of the costal 
margin on the abdomen; dyspnea or dysphagia; atlantoaxial or 
cervical subluxation or dislocation; or neurologic symptoms 
due to nerve root stretching. Fixation of a spinal segment in 
neutral position (zero degrees) always represents favorable 
ankylosis.

Note (6): Separately evaluate disability of the thoracolumbar 
and cervical spine segments, except when there is unfavorable 
ankylosis of both segments, which will be rated as a single 
disability.

38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243.

According to the Formula for Rating Intervertebral Disc 
Syndrome Based on Incapacitating Episodes, a 40 percent 
rating requires evidence of incapacitating episodes having a 
total duration of at least 4 weeks but less than 6 weeks 
during the past 12 months.  A 60 percent rating requires 
evidence of incapacitating episodes having a total duration 
of at least 6 weeks during the past 12 months. 38 C.F.R. § 
4.71a, DC 5243.

For purposes of assigning evaluations under DC 5243, an 
"incapacitating episode" is a period of acute signs and 
symptoms due to intervertebral disc syndrome that requires 
bed rest prescribed by a physician and treatment by a 
physician. 38 C.F.R. § 4.71a, Formula for Rating 
Intervertebral Disc Syndrome Based on Incapacitating 
Episodes, Note 1 (2008).  

The Veteran was initially granted service connection for 
thoracolumbar rotoscoliosis in an August 2004 rating 
decision, evaluated at 40 percent disabling, effective April 
3, 2002, under DC 5237.  In February 2005, the Veteran 
submitted a claim for an increased rating.  An August 2005 
rating decision denied the Veteran's claim for an increased 
rating and the current appeal ensued.  He contends that his 
rating evaluation is not reflective of his service-connected 
back disability and that he merits a higher evaluation.  
Where an increase in an existing disability rating based on 
established entitlement to compensation is at issue, the 
present level of disability is of primary concern.   
Francisco v. Brown, 7 Vet. App. 55, 58 (1994). VA's 
determination of the "present level" of a disability may 
result in a conclusion that the disability has undergone 
varying and distinct levels of severity throughout the entire 
time period the increased rating claim has been pending and, 
consequently, staged ratings are appropriate for an increased 
rating claim when the factual findings show distinct time 
periods where the service-connected disability exhibits 
symptoms that would warrant different ratings.  Hart v. 
Mansfield, 21 Vet. 
App. 505 (2007).

Analysis 

In July 2004, the Veteran received a VA examination.  The 
examiner diagnosed thoracolumbar scoliosis.  He found the 
Veteran had forward flexion to 30 degrees, extension to 5 
degrees, left lateral flexion to 10 degrees, right lateral 
flexion to 15 degrees and bilateral rotation to 15 degrees.  
X-rays revealed a marked thoracolumbar rotoscoliosis, 
significant degenerative joint disease and vertebral 
subluxation at L4-L5.  

February 2005 medical records show that the Veteran presented 
with back pain.  The Veteran stated that a week prior to his 
visit he had stumbled, twisted his back and felt an increase 
in back pain.  

An April 2005 VA examination reported that the case file was 
not available for review.  The examiner noted that the 
Veteran did not have flare-ups or incapacitating episodes.  
He had no bowel or bladder abnormalities.  His pain 
reportedly radiates to his left calf and his pain is usually 
constant at 6-8.  The Veteran had flexion to 20 degrees, 
extension to 0 degrees, left flexion less than 5 degrees, 
right flexion to 5 degrees, bilateral rotation less than 5 
degrees. The Veteran's straight leg raises were limited to 10 
degrees.  The Veteran's neurological examination, other than 
the absence of deep tendon reflexes, was normal.  The 
examiner reported that the Veteran's gait was hunched forward 
but not antalgic.  The examiner diagnosed thoracolumbar 
rotoscoliosis with disc disease and degenerative joint 
disease.  The examiner noted that the Veteran's condition 
limits his activities dramatically.  

A July 2005 addendum noted that the Veteran does not have 
flare-ups of his back problem but does experience constant 
significant pain. There is no additional limitation in the 
Veteran's range of motion from repeated activity due to pain, 
fatigue, weakness or lack of endurance.  

In April 2006 Dr. R.M. submitted a letter stating that the 
Veteran has demonstrated significant dextroscoliosis in his 
lower spine and mild diffuse levoscoliosis is present in the 
upper thoracic spine.  The doctor reported that the Veteran 
had normal alignment of the thoracic spine and severe 
narrowing of the left discs.  This doctor otherwise discussed 
the Veteran's nonservice-connected cervical spine.  However, 
the effects of the nonservice-connected disability may not be 
considered in the rating at hand.  38 C.F.R. § 4.14 
(2008)(the use of manifestations not resulting from service-
connected disease or injury in establishing the service-
connected evaluation...is to be avoided).  

The Veteran received a VA examination in July 2007.  The 
examiner diagnosed severe thoracolumbar scoliosis, 
degenerative disc disease and spondylosis.  The Veteran 
described pain on a daily basis, aggravated by prolonged 
walking, sitting and standing.  The Veteran rated his pain as 
5-6, progressing to around an 8 by mid-afternoon.  The 
Veteran also reported that his pain radiates to both legs.  
The Veteran did not report incapacitating episodes requiring 
physician-prescribed bedrest.  The examiner reported that the 
Veteran retired by choice in 1963 and back pain did not 
interfere with his employment.  The Veteran reported an 
episode in 2004, when he immobilized his back while trying to 
clean up a spill, had severe pain and believes that his back 
has been worse since that time.  The examiner stated that the 
Veteran had increased subjective pain since his evaluation in 
2004 and has significant disability but remains mobile 
without the use of assistive devices or a brace.  The 
examiner noted that the Veteran had flexion from 30 to 50 
degrees, extension from 30 to 20 degrees, lateral flexion was 
0 to 5 degrees on the left and 0 to 10 degrees on the right 
and rotation was 0 to 10 degrees bilaterally.  The examiner 
reported that the Veteran was not limited by pain, weakness, 
lack of endurance or fatigue.  The examiner noted that 
sensation was intact to light touch and pain discrimination 
to the periphery.

A letter submitted by Dr. R.M., dated in April 2008, stated 
that the Veteran has degenerative changes at the levels of 
the discs and bones, including the thoracic and cervical 
spine.  The Veteran reported that he is unable to work 
because of the pain and misses anywhere between 4 and 6 weeks 
of work.  The doctor recommended neurological intervention in 
the future.  

The Veteran's spouse submitted a letter stating that since 
December 2007 the Veteran has been unable to work and to do 
simple chores because of his lack of movement and inability 
to stand and walk for any length of time.  She stated that 
the Veteran experiences constant pain, fatigue, weakness and 
lack of endurance.  

A comprehensive review of the evidence shows that the 
assignment of a higher rating under DC 5237 is not warranted.  
A rating in excess of 40 percent is only warranted if there 
is unfavorable ankylosis of the entire thoracolumbar spine.  
No indication of ankylosis is present.  Therefore, a higher 
rating in this regard is not warranted.  

Under the formula for rating intervertebral disc syndrome 
based on incapacitating episodes, the Veteran would need to 
show incapacitating episodes of at least 6 weeks during the 
past 12 months.  A review of the Veteran's treatment records 
does not show any periods of bed rest prescribed by a 
physician, as required by this diagnostic criteria.  In the 
absence of bed rest prescribed by a physician, a higher 
disability evaluation under DC 5243 is not warranted.  

Additionally, at this time, the Board acknowledges the 
Veteran's bilateral leg radiculopathy.  The Board notes that 
38 C.F.R. § 4.71a, Diagnostic Code 5237 Note 1, states to 
evaluate any associated objective neurological abnormalities, 
including, but not limited to, bowel or bladder impairment, 
separately under an appropriate diagnostic code.  

As the Veteran's complaints of radiculopathy relate to his 
legs, the Board has analyzed the Veteran's claim under 
Diagnostic Code 8520.  Under 38 C.F.R. § 4.124a, Diagnostic 
Code 8520, a 10 percent evaluation is warranted when there is 
mild incomplete paralysis of the sciatic nerve.  A 20 percent 
evaluation is warranted when there is moderate incomplete 
paralysis of the sciatic nerve.  A 40 percent evaluation is 
warranted when there is moderately severe incomplete 
paralysis of the sciatic nerve.  A 60 percent evaluation is 
warranted when there is severe incomplete paralysis of the 
sciatic nerve.  The maximum 80 percent evaluation is 
warranted when there is complete paralysis, the foot dangles 
and drops, no active movement possible of the muscles below 
the knee and flexion of the knee is weakened.  In this 
regard, the Board points out that the Veteran has complained 
of pain with radiation, and his neurological examination 
noted absence of deep tendon reflexes, consistent with a mild 
rating of 10 percent.  A higher evaluation of 20 percent is 
not applicable as the Veteran has not shown symptoms that 
would be considered moderate in nature.  His leg raises were 
within normal limits and he is able to walk without assistive 
devices.  Additionally, sensation is typically shown to be 
intact to light touch as well as pain discrimination to the 
periphery.  In sum, the disability picture appears to be no 
more than mild with regard to the associated neurological 
impairment.  As such, separate evaluations are warranted 
pursuant to DC 8520 and the Veteran is assigned a 10 percent 
evaluation for each leg throughout the appeal period.

The Board has also considered evaluation of the Veteran's 
back disability under all other potentially appropriate 
diagnostic codes to determine whether a higher rating 
evaluation can be assigned.  However, the medical evidence of 
record is negative for any findings indicating ankylosis or 
spinal fusion.  Therefore, a disability evaluation under DCs 
5235-5242 would not yield a higher rating throughout the 
appeal period.  See Hart v. Mansfield, 21 Vet. App. 505 
(2007); 38 C.F.R. § 4.71a.  The Veteran is afforded separate 
ratings under DC 8520, to compensate him for the additional 
neurological impairment associated with his service-connected 
thoracolumbar rotoscoliosis.  38 C.F.R. § 4.71a, DC 5237,  
Note (1).

IV.  Extra-schedular Considerations

The provisions of 38 C.F.R. § 3.321(b)(1) provide that where 
the disability picture is so exceptional or unusual that 
normal provisions of the rating schedule would not adequately 
compensate the Veteran for his service-connected disability, 
an extra-schedular evaluation will be assigned.  Where the 
Veteran has alleged or asserted that the schedular rating is 
inadequate or where the evidence shows exceptional or unusual 
circumstances, the Board must specifically adjudicate the 
issue of whether an extra-schedular rating is appropriate, 
and if there is enough such evidence, the Board must direct 
that the matter be referred to the VA Central Office for 
consideration.  If the matter is not referred, the Board must 
provide adequate reasons and bases for its decision to so 
refer it.  Colayong v. West 12 Vet. App. 524, 536 (1999); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

Recently, the Court clarified the analytical steps necessary 
to determine whether referral for extraschedular 
consideration is warranted.  See Thun v. Peake, 22 Vet. App. 
111 (2008).  The Court stated that the RO or the Board must 
first determine whether the schedular rating criteria 
reasonably describe the Veteran's disability level and 
symptomatology. Id. at 115.  If the schedular rating criteria 
do reasonably describe the Veteran's disability level and 
symptomatology, the assigned schedular evaluation is 
adequate, referral for extraschedular consideration is not 
required, and the analysis stops.  Id.

In the instant case, the schedular criteria applicable to the 
Veteran's claim encompass the manifestations of the Veteran's 
disability, including pain, imitation of motion and 
associated neurological impairment.  The Board finds that the 
Veteran's level of disability and symptomatology, as 
explained above, are reasonably described by the rating 
criteria and that the Veteran's disability level and 
symptomatology are both addressed and properly evaluated 
under the schedular criteria.  Hence, no further analysis is 
indicated.  Referral for extraschedular consideration is not 
warranted.

V.  Duty to Notify and Duty to Assist

The Veterans Claims Assistance Act of 2000 (VCAA) imposes 
obligations on VA in terms of its duty to notify and assist 
claimants.  When VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and the representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b) (2007);  Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 
(2004), the Court held that VA must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.

The Court has held that the provisions of the VCAA do not 
apply to a claim based on an assertion that there is CUE in a 
previous decision.  The Court has further stated that an 
attempt to obtain benefits based on an allegation of CUE "is 
fundamentally different from any other kind of action in the 
VA adjudicative process."  See Livesay v. Principi, 15 Vet. 
App. 165, 178 (2001).  As such, an allegation of CUE does not 
represent a claim but rather qualifies as a collateral attack 
on a final decision.  The Board, therefore, finds that the 
provisions of the VCAA, and its implementing regulations, do 
not apply to the adjudication of this issue on appeal.

Regarding the claim for an earlier effective date, VA's 
duties have been fulfilled to the extent required.   This 
appeal arises from disagreement with the initial effective 
date assigned following the grant of service connection.  The 
courts have held that once service connection is granted the 
claim is substantiated, and additional VCAA notice is not 
required.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 
2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007). 

With respect to increased rating claims, the Court in 
Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008) determined 
that VA must provide additional notice, which was provided to 
the Veteran in September 2008.

The Board concludes that the Veteran has been afforded 
appropriate notice under the VCAA.  The RO first provided a 
VCAA notice letter to the Veteran in March 2005, notifying 
the Veteran of what information must be submitted to 
substantiate his claim for an increased rating.  

As to informing the Veteran of which information and evidence 
he was to provide to VA and which information and evidence VA 
would attempt to obtain on his behalf, VA informed him it had 
a duty to obtain any records held by any federal agency.  It 
also informed him that on his behalf, VA would make 
reasonable efforts to obtain records that were not held by a 
federal agency, such as records from private doctors and 
hospitals.  The VCAA letter of March 2005 stated that he 
would need to give VA enough information about the records so 
that it could obtain them for him.  He was told to submit any 
medical records or evidence in his possession that pertained 
to the claim.  

The Court in Dingess/Hartman holds that the VCAA notice 
requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service connection claim.  As previously 
defined by the courts, those five elements include: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  

Elements (1), (2) and (3) (veteran status, current existence 
of a disability and relationship of such disability to the 
veteran's service), are not at issue.  Regarding elements (4) 
(degree of disability) and (5) (effective date of the 
disability), the Veteran was provided with notice of the type 
of evidence necessary to establish a disability rating and an 
effective date in a July 2006 letter.  Notwithstanding the 
belated Dingess and Vazquez notices, the Veteran has not been 
prejudiced.  His claim was readjudicated in September 2008.  
Additionally, the Veteran has had ample opportunity to 
participate effectively in the processing of his claim. 

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In connection with 
the current appeal, VA has obtained the Veteran's service 
treatment records, VA treatment records and private medical 
records.  VA also provided the Veteran with several VA 
examinations in connection with his claim.  

For the foregoing reasons, the Board concludes that all 
reasonable efforts were made by VA to obtain evidence 
necessary to substantiate the claim.  The evidence of record 
provides sufficient information to adequately evaluate the 
claim.  Therefore, no further assistance to the Veteran with 
the development of evidence is required.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159; Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006).


ORDER

The February 1958 rating decision denying a claim of 
entitlement to service connection for a back disability did 
not contain CUE.  The appeal is denied.

Entitlement to an earlier effective date, prior to April 3, 
2002, for the service-connected thoracolumbar rotoscoliosis 
is denied.

Entitlement to an increased rating for thoracolumbar 
rotoscoliosis is denied.

Throughout the rating period on appeal, entitlement to 
initial 10 percent ratings, but no more, for radiculopathy of 
the lower extremities is granted, subject to controlling laws 
and regulations applicable to the payment of VA benefits.


____________________________________________
M. SABULSKY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


